Exhibit 10.3

 

FIRST AMENDMENT, WAIVER AND CONSENT TO SERIES C CONVERTIBLE PREFERRED STOCK AND
WARRANT PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT, WAIVER AND CONSENT TO SERIES C CONVERTIBLE PREFERRED STOCK
AND WARRANT PURCHASE AGREEMENT, dated as of August 14, 2006 (this “Amendment”),
is made by and among ABRY Mezzanine Partners L.P., a Delaware limited
partnership (“ABRY”), Capital Resource Partners IV, L.P., a Delaware limited
partnership (“CRP”) and SoftBrands, Inc., a Delaware corporation (the
“Company”), pursuant to the terms of the Series C Purchase Agreement, Series C
Certificate of Designations and the Series C Warrants, each as defined below.

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Series C Convertible Preferred Stock and
Warrant Purchase Agreement, dated as of August 17, 2005, by and among the
Company, ABRY and CRP (the “Series C Purchase Agreement”), ABRY and CRP are the
holders of (i) all of the outstanding shares of Series C Convertible Preferred
Stock, par value $0.01 per share (the “Series C Preferred Stock”), of the
Company and (ii) warrants to purchase an aggregate of 1,200,000 shares of common
stock of the Company (the “Series C Warrants”);

 

WHEREAS, the rights, privileges and powers of the holders of Series C Preferred
Stock are governed by the Series C Convertible Preferred Stock Certificate of
Designations, dated as of August 17, 2005 (the “Series C Certificate of
Designations”);

 

WHEREAS, simultaneously herewith, the parties hereto are effecting an exchange
of the Series C Preferred Stock pursuant to which ABRY and CRP shall contribute,
transfer, assign and deliver to the Company, and the Company shall accept and
receive from ABRY and CRP, all right, title and interest in and to the Series C
Preferred Stock in exchange for the issuance by the Company to each Investor of
the same number of shares of Series C-1 Convertible Preferred Stock, par value
$0.01 per share (the “Series C-1 Preferred Stock”);

 

WHEREAS, to facilitate the issuance and sale of its Series D Convertible
Preferred Stock, par value $0.01 per share (the “Series D Convertible Preferred
Stock”) and warrants to purchase shares of Common Stock (the “Series D Warrants”
and, together with the Series D Convertible Preferred Stock, the “Series D
Securities”) to ABRY, and to the extent it exercises the Purchase Option (as
defined in the Series D Purchase Agreement) CRP, pursuant to the Series D
Convertible Preferred Stock and Warrant Purchase Agreement, dated as of the date
hereof (the “Series D Purchase Agreement”), the Company desires to obtain the
consent by each of ABRY and CRP as the holders of Series C Preferred Stock of
certain rights set forth in the Series C Purchase Agreement, Series C
Certificate of Designations, Series C Warrants and the other documents executed
in connection therewith (collectively, the “Series C Governing Documents”);


--------------------------------------------------------------------------------




WHEREAS, in accordance with Section 10.6 of the Series C Purchase Agreement,
ABRY, CRP and the Company desire to amend the Purchase Agreement as set forth in
this Amendment;

 

WHEREAS, pursuant to Section 5C(ii) of the Series C Certificate of Designations,
the Company is required to obtain the consent of the holders of not less than
75% of the Series C Preferred Stock to, among other things, (i) amend, modify,
restate or repeal any provision of the Certificate of Incorporation in any
manner which would adversely alter or change the rights, preferences or
privileges of the Series C Preferred Stock and (ii) create certain additional
classes or series of shares of stock;

 

WHEREAS, ABRY and CRP are willing to provide all such consents and/or waivers
which may be required under the Series C Governing Documents in connection with
the Company’s issuance and sale of the Series D Securities pursuant to the
Series D Purchase Agreement, upon the terms and subject to the conditions set
forth below;

 

WHEREAS, pursuant to that certain Senior Subordinated Secured Note and Warrant
Purchase Agreement, dated as of November 26, 2002, as amended by Amendment
Number 1, Amendment Number 2 and Amendment Number 3 thereto, between the Company
and CRP (the “CRP Purchase Agreement”), CRP is also the holder of (i) all of the
outstanding shares of Series B Convertible Preferred Stock, par value $0.01 per
share (the “Series B Preferred Stock”), of the Company and (ii) warrants to
purchase an aggregate of 4,016,518 shares of common stock of the Company (the
“Series B Warrants”);

 

WHEREAS, the rights, privileges and powers of the holders of Series B Preferred
Stock are governed by the Series B Convertible Preferred Stock Certificate of
Designations, dated as of August 18, 2004 (the “Series B Certificate of
Designations” and together with the CRP Purchase Agreement, the Series B
Preferred Stock and the Series B Warrants, the “Series B Governing Documents”);
and

 

WHEREAS, simultaneously herewith, CRP is providing all consents and/or waivers
which may be required under the Series B Governing Documents in connection with
the issuance of the Series D Securities.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Series C Purchase Agreement.

 

Each of ABRY and CRP hereby consents to the Company’s execution and delivery of
the Series D Purchase Agreement and the Related Documents (as defined in the
Series D Purchase Agreement) and the consummation of the transactions
contemplated thereby and waives the rights with respect thereto under the Series
C Governing Documents, as follows:

 


1.                                       AMENDMENT TO SERIES C PURCHASE
AGREEMENT. SUBJECT TO THE TERMS AND CONDITIONS OF THIS AMENDMENT,

2


--------------------------------------------------------------------------------





 


(A)           SECTION 1.1 OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY
DELETING CERTAIN DEFINED TERMS AND REPLACING SUCH DEFINED TERMS AS FOLLOWS:


 


(I)                                     “REMEDY EVENT” MEANS A COMPLIANCE REMEDY
EVENT OR A PAYMENT REMEDY EVENT.


 


(II)                                  “SERIES C LIQUIDATION PREFERENCE” IS
HEREBY DELETED AND REPLACED WITH “SERIES C-1 LIQUIDATION PREFERENCE,” WHICH HAS
THE MEANING SET FORTH IN THE SERIES C-1 PREFERRED STOCK CERTIFICATE OF
DESIGNATION.’


 


(III)                               “SERIES C PREFERRED STOCK CERTIFICATE OF
DESIGNATION” IS HEREBY DELETED AND REPLACED WITH “SERIES C-1 PREFERRED STOCK
CERTIFICATE OF DESIGNATION,” WHICH MEANS THE CERTIFICATE OF DESIGNATION
DESIGNATING THE RIGHTS AND PREFERENCES OF THE SERIES C-1 SHARES ADOPTED BY THE
BOARD OF DIRECTORS, FILED WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE,
AS SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT A ATTACHED TO THIS AMENDMENT.’


 


(IV)                              “SERIES C REDEMPTION PRICE” IS HEREBY DELETED
AND REPLACED WITH “SERIES C-1 REDEMPTION PRICE,” WHICH HAS THE MEANING SET FORTH
IN THE SERIES C-1 PREFERRED STOCK CERTIFICATE OF DESIGNATION.


 


(V)                                 “SERIES C SHARES” IS HEREBY DELETED AND
REPLACED WITH “SERIES C-1 SHARES,” WHICH MEANS THE SERIES C-1 CONVERTIBLE
PREFERRED STOCK, $0.01 PAR VALUE PER SHARE, OF THE COMPANY HAVING THE RIGHTS,
DESIGNATIONS AND PREFERENCES AS SET FORTH IN THE SERIES C-1 PREFERRED STOCK
CERTIFICATE OF DESIGNATION.”


 


(B)           SECTION 1.1 OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINITIONS:


 


(I)                                     “COMPLIANCE REMEDY EVENT” MEANS:


 

(a)    the breach by the Company Group or failure to perform or observe in any
material respect any covenant or agreement set forth in Section 5C of the Series
C-1 Preferred Stock Certificate of Designation;

 

(b)    the breach by the Company Group or failure to perform or observe in any
material respect any covenant or agreement set forth in Section 8.1, 8.2(a),
8.2(f), 8.2(i), 8.2(j), 8.4, 8.5 or 8.6 of this Agreement;

 

(c)    a Material Adverse Effect that occurs within 18 months of this Agreement
and the cause of such Material Adverse Effect breaches any representation or
warranty made by the Company or any Subsidiary thereof in Section 4.3, 4.5, 4.9,
4.10, 4.16, 4.20, 4.23, 4.25 or 4.27 of this Agreement as of the date made; or

3


--------------------------------------------------------------------------------




(d) a “Compliance Remedy Event” as defined in the Series D Purchase Agreement
shall have occurred and be continuing

 


(II)                                  “PAYMENT REMEDY EVENT” MEANS (I) THE
FAILURE OF THE COMPANY TO PAY IN FULL ANY DIVIDENDS, SERIES C-1 LIQUIDATION
PREFERENCE OR SERIES C-1 REDEMPTION PRICE (OR ANY AMOUNT OTHERWISE OWING
HEREUNDER) TO THE HOLDERS OF THE SERIES C-1 PREFERRED STOCK AS AND WHEN AND IN
THE FORM REQUIRED TO BE PAID HEREUNDER OR UNDER THE SERIES C-1 PREFERRED STOCK
CERTIFICATE OF DESIGNATION, OR (II) A “PAYMENT REMEDY EVENT” AS DEFINED IN THE
SERIES D CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT, DATED AS OF
AUGUST 14, 2006, BY AND AMONG THE COMPANY AND THE PURCHASERS PARTY THERETO.


 


(C)           SECTION 8.1(C) OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING WORDS TO CLAUSE (Y) OF SUCH SECTION IMMEDIATELY AFTER
“EBITDA SHALL MEAN THE NET INCOME OF THE COMPANY GROUP:”


 

“(including in the “Company Group” for all purposes of this Section 8.1(c)(y),
MAI Systems Corporation and its direct and indirect subsidiaries, for the entire
period being measured, regardless of whether such period includes time periods
preceding the acquisition of MAI Systems Corporation by the Company)”

 


(D)           SECTION 8.1(C) OF THE PURCHASE AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING PROVISO AT THE END OF SUCH SECTION:


 

“provided, that notwithstanding the foregoing provisions of this Section 8.1(c),
(x) the Company may incur Indebtedness under Capital Leases in an amount not to
exceed $1,000,000 in the aggregate outstanding at any time, and (y) the Company
may incur Indebtedness under that certain Credit Agreement, dated as of the date
of this Agreement, by and between the Company, certain Subsidiaries of the
Company, the lenders named therein, and Wells Fargo Foothill, Inc., as Arranger
and Administrative Agent in effect on the date hereof (the “Senior Facility”)
even though the ratio of the Company’s Indebtedness for Borrowed Money to EBITDA
will exceed 2.0 to 1.0, if such Indebtedness is incurred to finance Permitted
Acquisitions or for working capital and general corporate purposes on or after
the date of this Amendment and either

 


(I)                                     FOLLOWING SUCH INCURRENCE, THE AGGREGATE
AMOUNT OF INDEBTEDNESS OUTSTANDING UNDER THE SENIOR FACILITY DOES NOT EXCEED
$23,000,000; OR


 


(II)                                  SUCH INDEBTEDNESS UNDER THE SENIOR
FACILITY (A) IS INCURRED AT ANY TIME DURING THE PERIOD BEGINNING ON MARCH 31,
2007 AND ENDING ON DECEMBER 31, 2007, (B) DOES NOT EXCEED $30,000,000 AND (C) IS
INCURRED WHEN THE COMPANY’S EBITDA FOR THE TWELVE MONTH PERIOD ENDED ON THE MOST
RECENTLY ENDED FISCAL QUARTER EQUALS OR EXCEEDS THE MINIMUM EBITDA TARGETS SET
FORTH OPPOSITE THE DATE BELOW THAT CORRESPONDS TO THE MOST RECENTLY ENDED FISCAL
QUARTER PRIOR TO THE DATE OF THE BORROWING:

4


--------------------------------------------------------------------------------




 

Date

 

Minimum EBITDA Target

 

 

 

 

 

March 31, 2007

 

$

9,000,000

 

 

 

 

 

June 30, 2007

 

$

9,000,000

 

 

 

 

 

September 30, 2007

 

$

10,701,744

 

 

 

 

 

December 31, 2007

 

$

11,862,744

 

 


(E)                                  THE LAST PARAGRAPH OF SECTION 8.5(A) OF THE
PURCHASE AGREEMENT (FOR THE AVOIDANCE OF DOUBT, THE PARAGRAPH IMMEDIATELY
FOLLOWING CLAUSE 8.5(A)(IX)) IS HEREBY AMENDED BY DELETING SUCH PARAGRAPH AND
REPLACING IT IN ITS ENTIRETY WITH THE FOLLOWING:


 

“if the Company, at any time after the Closing authorizes the issuance or sale
of, or proposes to issue or sell, any Equity Securities, the Company shall first
offer to sell to each Purchaser holding Series C-1 Shares (solely in such
Purchaser’s capacity as a holder of Series C-1 Shares) a portion of such Equity
Securities equal to the quotient determined by dividing (1) the number of shares
of Common Stock held by such Purchaser (counting for such purpose only Common
Stock issuable upon conversion of the Series C-1 Shares and exercise of the
Warrants and excluding any shares of Common Stock issuable to such Purchaser on
account of its holding any other Equity Securities) by (2) the total number of
shares of Common Stock then outstanding immediately prior to such issuance
(assuming all warrants have been exercised for Common Stock and all options and
Common Stock Equivalents have been exercised or exchanged for or converted into
Common Stock in accordance with their terms) (“Fully-Diluted Common Stock”).
Each Purchaser shall be entitled to purchase all or any portion of such Equity
Securities at the most favorable price and on the most favorable terms as such
Equity Securities are to be offered to any other Person.”

 


(F)                                    SECTION 8.3 OF THE PURCHASE AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW SUBSECTION (H) IMMEDIATELY AFTER
SUBSECTION (G):


 


“(H) BY NO LATER THAN OCTOBER 31, 2006, A COPY OF A COST SAVINGS PLAN THAT HAS
BEEN PRESENTED TO THE COMPANY’S BOARD OF DIRECTORS AND THAT PRESENTS IN
SUBSTANTIAL DETAIL THE COMPANY’S STRATEGY FOR IMPROVING ITS PROFIT MARGINS.”


 


(G)                                 SECTION 8.7(A) OF THE PURCHASE AGREEMENT IS
HEREBY AMENDED BY DELETING THE FIRST SENTENCE OF SUCH SECTION AND REPLACING IT
WITH THE FOLLOWING:


 

“From and after the earlier of (x) August 17, 2012 and (y) the occurrence of a
Remedy Event, so long as any Series C-1 Shares remain outstanding and so long as
any accrued and unpaid dividends remain outstanding in respect thereof, with
respect to Section 8.7(a)(y) such Remedy Event has not been cured by the

5


--------------------------------------------------------------------------------




Company within (i) 30 days of the occurrence of a Compliance Remedy Event and
(ii) 10 days following the occurrence of a Payment Remedy Event or a Redemption
Notice has not been delivered by the Company in accordance with the terms of the
Series C-1 Preferred Stock Certificate of Designation, the Requisite Purchasers
shall have the right to cause the Company to retain an investment banker to
identify and advise the Company regarding opportunities for a Company Sale and
participate on the Company’s behalf in negotiations for, and to assist the
Company in conducting, such Company Sale (the “Appointment Right”), the
consummation of which shall be subject to the Requisite Purchasers’ consent.”

 


(H)                                 SECTION 8.7(A) OF THE PURCHASE AGREEMENT IS
HEREBY AMENDED BY DELETING THE WORD “REASONABLY” IN (III) OF THE FOURTH SENTENCE
OF SUCH SECTION.


 


(I)                                     SECTION 8.7(C) OF THE PURCHASE AGREEMENT
IS HEREBY AMENDED BY DELETING THE SECOND SENTENCE OF SUCH SECTION AND REPLACING
IT IN ITS ENTIRETY WITH THE FOLLOWING:


 


“THE PURCHASERS ACKNOWLEDGE THAT, ALTHOUGH THE COMPANY SHALL BE OBLIGATED TO
CAUSE ITS BOARD OF DIRECTORS TO RETAIN AN INVESTMENT BANK PURSUANT TO THIS
SECTION 8.7 AND USE ITS BEST EFFORTS TO ASSIST THE INVESTMENT BANK IN (I)
INVESTIGATING THE ADVISABILITY OF A COMPANY SALE AND (II) SOLICITING INTEREST IN
AND NEGOTIATING THE TERMS OF A COMPANY SALE, THE BOARD OF DIRECTORS SHALL BE
UNDER NO OBLIGATION OR COMPULSION TO APPROVE OR RECOMMEND ANY COMPANY SALE AND
MAY REJECT ANY OR ALL OFFERS WITH RESPECT TO ANY SUCH POTENTIAL COMPANY SALE,
IF, IN THE EXERCISE OF ITS FIDUCIARY OBLIGATIONS, THE BOARD OF DIRECTORS
REASONABLY DETERMINES THAT THE SAME IS NOT IN THE BEST INTEREST OF, OR FAIR TO,
THE STOCKHOLDERS OF THE COMPANY (A “REJECTED SALE”).”


 


(J)                                     ARTICLE 8 OF THE PURCHASE AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING NEW SECTION 8.11 TO THE PURCHASE
AGREEMENT:


 

“Section 8.11  Default Dividends.. (a) If the Senior Facility is outstanding,
from and after the date on which the Company fails to pay in full any dividends,
Series C-1 Liquidation Preference or Series D Redemption Price to the holders of
the Series C-1 Preferred Stock as and when due and in the form required to be
paid hereunder or under the Series C-1 Preferred Stock Certificate of
Designation through the end of the fiscal quarter in which such dividend, Series
C-1 Liquidation Preference or Series C-1 Redemption Price payment is made and
(b) if the Senior Facility is no longer outstanding, from and after the
beginning of the fiscal quarter in which a Remedy Event occurs until the end of
the fiscal quarter in which the Remedy Event is cured, in each case the dividend
rate on the Series C-1 Preferred Stock shall be increased in accordance with the
Series C-1 Preferred Stock Certificate of Designation.”

6


--------------------------------------------------------------------------------





2.                                       WAIVER OF RESTRICTED ACTIONS.


 


(A)                                  ABRY AND CRP HEREBY (A) WAIVE COMPLIANCE BY
THE COMPANY WITH SECTION 8.1(C) OF THE SERIES C PURCHASE AGREEMENT WITH RESPECT
TO THE ACQUISITION (AS DEFINED BELOW) AND (B) CONSENT TO:


 


(I)                                     THE COMPANY’S EXECUTION AND DELIVERY OF
THE MERGER AGREEMENT, BY AND AMONG THE COMPANY, SBN ACQUISITION CORP., MAI
SYSTEMS CORPORATION AND WILLIAM BRIAN KRETZMER, AS STOCKHOLDERS’ REPRESENTATIVE,
DATED AS OF JULY 28, 2006, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY (THE “ACQUISITION”); AND


 


(II)                                  THE RATIO OF THE COMPANY’S INDEBTEDNESS
FOR BORROWED MONEY TO EBTIDA BEING GREATER THAN 2.0 TO 1.0 AS OF IMMEDIATELY
AFTER GIVING EFFECT TO THE ACQUISITION AND AS A RESULT THEREOF.


 


(B)                                 ABRY AND CRP HEREBY WAIVE COMPLIANCE BY THE
COMPANY WITH SECTION 8.1(E) OF THE SERIES C PURCHASE AGREEMENT WITH RESPECT TO
THE COMPANY’S EXECUTION AND DELIVERY OF THE SENIOR FACILITY AND ACKNOWLEDGE THAT
THE SENIOR FACILITY (I) PROHIBITS THE PAYMENT OF ANY DIVIDENDS ON THE SERIES C-1
PREFERRED STOCK AND THE SERIES D PREFERRED STOCK WHILE THERE IS A DEFAULT OR AN
EVENT OF DEFAULT AND (II) PROHIBITS ANY REDEMPTIONS AND WOULD PROHIBIT AN
OPTIONAL REDEMPTION AFTER A CHANGE OF CONTROL (WERE THE INDEBTEDNESS UNDER THE
SENIOR FACILITY TO REMAIN OUTSTANDING AFTER A CHANGE OF CONTROL). CAPITALIZED
TERMS USED IN THIS SECTION 2(B) AND NOT OTHERWISE DEFINED SHALL HAVE THE
MEANINGS SET FORTH IN THE SENIOR FACILITY AS IN EFFECT ON THE DATE HEREOF.


 


3.                                       WAIVER OF EXERCISE PRICE ADJUSTMENT.
EACH OF ABRY AND CRP HEREBY WAIVES (I) ITS RIGHTS UNDER SECTION 2B(II) OF THE
SERIES C WARRANTS TO ANY ADJUSTMENT TO THE EXERCISE PRICE (AS DEFINED IN THE
SERIES C WARRANTS) AND (II) ITS RIGHTS UNDER SECTION 4 OF THE SERIES C WARRANTS
TO ACQUIRE PURCHASE RIGHTS, IN EACH CASE, WHICH MAY BE TRIGGERED BY THE ISSUANCE
AND SALE OF THE SERIES D SECURITIES PURSUANT TO THE SERIES D PURCHASE AGREEMENT.


 


4.                                       AMENDMENT TO CERTIFICATE OF
INCORPORATION.


 


(A)                                  EACH OF ABRY AND CRP HEREBY CONSENTS, AS
REQUIRED BY SECTION 5C OF THE SERIES C CERTIFICATE OF DESIGNATIONS, TO THE
FILING OF THE COMPANY’S SERIES D CERTIFICATE OF DESIGNATIONS AND THE FILING OF
THE SERIES C-1 CERTIFICATE OF DESIGNATIONS.


 


(B)                                 EACH OF ABRY AND CRP HEREBY WAIVES ITS
RIGHTS UNDER SECTION 6B OF THE SERIES C CERTIFICATE OF DESIGNATIONS TO ANY
ADJUSTMENT TO THE CONVERSION PRICE (AS DEFINED IN THE SERIES C CERTIFICATE OF
DESIGNATIONS, WHICH MAY BE TRIGGERED BY THE ISSUANCE AND SALE OF THE SERIES D
SECURITIES PURSUANT TO THE SERIES D PURCHASE AGREEMENT.


 


5.                                       NO OTHER AMENDMENTS, WAIVERS OR
CONSENT. EXCEPT FOR THE AMENDMENT EXPRESSLY SET FORTH AND REFERRED TO IN SECTION
1 HEREOF, THE SERIES C PURCHASE AGREEMENT SHALL REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.

7


--------------------------------------------------------------------------------





6.                                       REPRESENTATIONS AND WARRANTIES. TO
INDUCE ABRY AND CRP TO ENTER INTO THIS AMENDMENT, THE COMPANY HEREBY WARRANTS,
REPRESENTS AND COVENANTS TO AND WITH ABRY AND CRP THAT: (A) THIS AMENDMENT HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY; AND (B) AFTER
GIVING EFFECT TO THIS AMENDMENT, NO REMEDY EVENT HAS OCCURRED AND IS CONTINUING
AS OF THIS DATE.


 


7.                                       REIMBURSEMENT OF EXPENSES. THE COMPANY
HEREBY AGREES TO REIMBURSE ABRY AND CRP ON DEMAND FOR ALL REASONABLE FEES AND
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION THE
REASONABLE AND ACTUAL FEES AND EXPENSES OF ITS COUNSEL) INCURRED BY ABRY AND CRP
IN CONNECTION WITH THE NEGOTIATION, DOCUMENTATION AND CONSUMMATION OF THIS
AMENDMENT AND THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


8.                                       BINDING NATURE AND BENEFIT. THIS
AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF EACH PARTY HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


9.                                       SIGNATURES. DELIVERY OF AN EXECUTED
SIGNATURE PAGE OF THIS AMENDMENT (WHICH MAY BE BY ELECTRONIC FACSIMILE
TRANSMISSION) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
HEREOF.


 


10.                                 GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


 

8


--------------------------------------------------------------------------------


                IN WITNESS WHEREOF, the parties have caused this Amendment to be
duly executed by their respective officers or representatives thereunto duly
authorized, as of the date first above written.

 

 

SOFTBRANDS, INC.

 

 

 

 

 

By:

/s/ GREGG A. WALDON

 

 

Name: Gregg A. Waldon

 

 

Title: CFO

 

 

 

 

 

 

 

CAPITAL RESOURCE PARTNERS IV,
L.P.

 

 

 

 

 

By:

CRP Partners IV, L.L.C.

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ ALEXANDER MCGRATH

 

 

Name: Alexander McGrath

 

 

Title: Managing Member

 

 

 

 

 

 

 

ABRY MEZZANINE PARTNERS IV, L.P.

 

 

 

 

 

By:

ABRY MEZZANINE INVESTORS,
L.P., Its General Partner

 

 

 

 

 

 

 

By:

ABRY MEZZANINE HOLDINGS
LLC, Its General Partner

 

 

 

 

 

 

 

By:

/s/ JOHN HUNT

 

 

Name: John Hunt

 

 

Title: Partner

 

[Signature Page to Series C Consent]


--------------------------------------------------------------------------------